By ike Court,

Paine, J.
This is an appeal from an order requiring tbe appellants to advance tbe sum of $162.00, ref*691erees’ fees. They bad been cited to account before tbe probate court on tbe application of tbe respondent, and sbe appealed from tbe decision of that court to tbe circuit court. The matter was there referred on her motion, and after tbe referees bad agreed on their report, they refused to file it until their fees were paid. On an affidavit showing this, and the respondent’s inability to pay, tbe judge made this order requiring tbe appellants to pay tbe fees within three days, and that in default thereof an execution should issue.
We know of no law justifying such a practice. Tbe fees of referees are taxable as costs, and if they are entitled to demand them before filing their report, there is no way by which either party interested in having it filed can compel the other to advance their fees. If the respondent was unable to advance them, that was unfortunate. But it would not constitute a reason for compelling the appellants to advance them, any more than it would for compelling them to advance money to secure the attendance of the respondent’s witnesses, or to pay counsel, or any other of the ordinary expenses of litigation.
The order is reversed, with costs. •